Citation Nr: 0740828	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service connected diabetes mellitus, type II.

2.  Entitlement to an effective date prior to April 1, 2005, 
for the grant of service connection for diabetes mellitus, 
type II.

3.  Entitlement to a rating in excess of 50 percent for 
service connected post traumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to March 30, 2005, 
for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and June 2006 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran presented testimony at a Board hearing in 
October 2007.  A transcript of the hearing is associated with 
the veteran's claims folder. 


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus, type 
II requires a restricted diet and restricted activities.  It 
does not require insulin.  

2.  Diabetes mellitus type II was first diagnosed on December 
13, 2004; the veteran's claim of service connection for 
diabetes mellitus, type II, was received in April 2005.    

3.  The veteran's service-connected PTSD is not manifested by 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

4.  PTSD was first diagnosed on March 30, 2005.  The RO 
construed this VA outpatient treatment report as an informal 
request to reopen and granted service connection effective 
from that date.    
    

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
diabetes mellitus, type II have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7913 (2007).

2.  An effective date of December 13, 2004, for the grant of 
service connection for diabetes, type II is warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114(a)(3), 3.400 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2007).

4.  There is no legal basis for an effective date prior to 
March 30, 2005, for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005 and October 2005.                                                               

Since the issues in this case (entitlement to assignment of a 
higher initial rating) are downstream issues from that of 
service connection (for which VCAA letters were duly sent in 
April 2005 and October 2005), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, the RO subsequently 
sent the veteran correspondences in March 2006 and July 2006 
that fully complied with Dingess.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination in April 2006, obtained medical opinions as to 
the severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Earlier Effective Dates

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

When a claimant is granted benefits based on liberalizing 
legislation, the effective date of the award is based on the 
facts found, but not earlier than the effective date of the 
liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims. Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114(a) are assigned as follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

Diabetes mellitus (Increased rating)
The veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 
7913.  Under this regulatory provision, a rating of 100 
percent is warranted when requiring more than one daily 
injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent disability 
rating contemplates diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet only.  

Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code.  Note (2) provides that, when diabetes mellitus has 
been conclusively diagnosed, a glucose tolerance test is not 
necessary solely for rating purposes.

The veteran testified at an October 2007 videoconference 
hearing that he is not on any kind of insulin for his 
disability.  He stated that his activities are restricted; 
that he is on a restricted diet; and that he is on oral 
medication.  He stated that four or five months ago, he went 
into diabetic shock (at which point he was given insulin).  
He also stated that he had cataracts surgery in the mid 
1990s; and that the doctor told him that it was due to 
diabetes (though the veteran specifically stated that he was 
not raising the issue of secondary service connection for 
cataracts).  

The Board notes that in order to warrant a rating in excess 
of 20 percent for service connected diabetes mellitus, the 
disability must require insulin, restricted diet, and 
regulation of activities.  The veteran has admitted that the 
disability does not require insulin treatment.  Moreover, the 
medical records substantiate his testimony (that he does not 
require insulin).  As such, a rating in excess of 20 percent 
for service connected diabetes mellitus is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for diabetes 
mellitus, type II must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Diabetes mellitus (EED)
The VA outpatient treatment records indicate that the veteran 
was first diagnosed with diabetes mellitus in January 2005.  
He filed his claim for service connection on April 1, 2005; 
and the RO granted service connection effective from that 
date.  The RO granted service connection on a presumptive 
basis pursuant to 38 C.F.R. 3.309(e) which allows service 
connection for certain diseases based on herbicide exposure.  
The Board notes that type II diabetes was added to the list 
of presumptive diseases due to a legislative change effective 
May 8, 2001.    

The Board notes that except as otherwise provided, the 
effective date for an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, such determination is 
made on the basis of the facts found.  38 C.F.R. § 3.400(a).

The veteran cites 38 C.F.R. § 3.114(c), that reads "if a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request."

The veteran argued in a Statement in Support of the Claim (VA 
Form 21-4138) that since the liberalizing law is effective 
May 8, 2001, and the claim was filed April 1, 2005 (more than 
one year after the liberalizing law), that benefits should be 
authorized a year prior to the initial diagnosis (or January 
2004).  However, the Board notes that both 38 C.F.R. § 3.400 
and 3.114 state that "the effective date of the award is 
based on the facts found."    
 
The Board believes it a basic principle that service 
connection for a disability may not be effective before the 
date the disability exists.  In reviewing the claims file, 
the Board notes a VA outpatient record dated December 13, 
2004, which show that diabetes was first considered a 
possibility.  Subsequent testing led to a diagnosis of that 
disability.  Since it appears that all criteria for service 
connection for diabetes mellitus, type II were met as of 
December 13, 2004, the Board believes that the provisions of 
38 C.F.R. § 3.114(c) do in fact provide for an effective date 
of December 13, 2004.    

PTSD (Increased rating)
The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran testified at his October 2007 Board hearing that 
he is unable to work due to problems with his back (not 
service connected) and PTSD.  He also stated that he has been 
married six times; that he often loses his temper; and that 
he exercises bad judgment.  

The veteran submitted letters from co-workers attesting to 
the veteran's inability to work (as a car salesman).  
However, it appears from these letters that the veteran's 
inability to work is due to his back pain and his inability 
to keep on his feet for a full eight hour day.  A March 2007 
letter from his employer cites his "excellent work ethic and 
pride in his job."  It then notes that the veteran "shows 
up for work needing a cane to walk with.  You can tell by his 
actions that he is in considerable pain."  The employer 
stated that the veteran is a "good employee" but is not 
always able to work a full shift.  In a termination letter 
dated August 2007, the veteran's employer wrote that the 
veteran has "done nothing wrong; it is solely due to your 
inability to work a normal 8 hour shift."  

The veteran underwent a VA examination in April 2006.  He 
complained that he does not like crowds; does not trust 
anyone; has sleep troubles; is depressed; and is 
uncomfortable around people.  He stated that he lives with 
girlfriend and her daughter (who is in college).  He 
typically gets up at 6:00 a.m., cleans up, and has breakfast.  
He reads a little and is at work by 8:00 a.m.  He gets off 
work at 9:00 p.m.  He works six days per week.  After work, 
he watches television or reads.  He goes to bed at 
approximately 11:30 p.m.  It takes him a couple of minutes to 
fall asleep.  He wakes up after about 2 1/2 to 3 hours when 
taking a sleeping pill; and then goes back to sleep.  He gets 
about 3-4 hours of sleep per night and doesn't feel rested 
when he wakes in the morning.  On his days off work, he goes 
to church and window shopping with his wife.  He is able to 
help with housework (laundry, etc.).  He doesn't have people 
over to the house to socialize.  He doesn't go to community 
events.  His hobbies include reading and fishing.  

Upon examination, the veteran showed no impairment of thought 
process or communication.  He did not have hallucinations or 
delusions.  He was neatly dressed in slacks and shirt; and 
had good hygiene.  He was cooperative and pleasant; however, 
he seemed tense and moved a chair so that he could easily 
look out of the window.  Mood was appropriate to thought 
content; eye contact was good.  There was no inappropriate 
behavior during the interview.  He was not homicidal.  In 
terms of suicidal ideation, he has put a gun into his mouth 
several times.  He thinks about it 3-4 times per week.  He 
doesn't do it because he wants to see his daughter and 
grandson grow up.  He is able to maintain personal hygiene 
and other basic activities of daily living.  He was oriented 
to time, place, person, and situation.  Long term memory was 
good.  Short term memory was described as "horrible."  He 
complained that he cannot remember the name of customers at 
work.  He has no history of obsessive or ritualistic 
behavior.  Speech was goal oriented and logical with good 
tone and rhythm.  He denied having any panic attacks.  He 
indicated that he felt depressed.  There was no diurnal 
variation.  There was no impaired impulse control except for 
anger.  He has difficulty getting to sleep and staying 
asleep.  He is able to abstract and conceptualize.  
Comprehension was good; perception was normal; and 
coordination was good.  There were no signs or symptoms of 
psychosis.  There was no organic brain syndrome.  Insight and 
judgment were good.  

The veteran reported daily intrusive and distressing memories 
about combat in Vietnam.  He also dreams about it nightly; 
and he wakes up in a cold sweat.  He has intense 
psychological distress and physical reactions when exposed to 
something that reminds him of Vietnam.  He tries not to think 
about it, which is why he works so many hours.  He used to 
drink in order to forget.  Stressors include loud noises, 
helicopters overhead, someone walking up behind him, war news 
or movies, and the smell of Vietnamese cooking.  He reported 
markedly diminished interest in significant life activities.  
He is detached from others and has no friends.  He is 
estranged from his family (he sees his sister every 8-10 
years).  He reported that he hasn't had a friend since a 
Marine died saving the veteran's life.  The veteran had 
restricted range of affect and is unable to express feelings 
of love.  

The veteran also reported problems with irritability; 
outbursts of anger; and concentration.  He is hypervigilant 
around others and does perimeter checks at home.  He jumps 
when he hears loud noises.  When he has nightmares or other 
intrusive memories, his heart rate increases and he can't 
catch his breath.  

The veteran was diagnosed with PTSD and assessed a Global 
Assessment of Functioning (GAF) score of 40.  A GAF of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.) 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 
C.F.R. § 4.130 (2007).

The Board notes that in order to warrant a rating in excess 
of 50 percent, the veteran's disability would have to be 
manifested by occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.   

The Board notes that the veteran is living with his wife and 
daughter.  He was working until September 2007.  He was 
terminated due to his inability to consistent work an eight 
hour day (apparently due to back pain).  There is no 
indication that his inability to work was related to his 
PTSD.  Medical records show no impairment of judgment, 
thinking, or mood.  He does not have any obsessional rituals 
that interfere with routine activities.  He denied panic 
attacks.  He has good personal hygiene.  

The Board finds that the veteran's disability does not cause 
occupational and social impairment in most areas; and that he 
has been properly rated at 50 percent. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 50 percent for PTSD must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

PTSD (EED)
The veteran originally filed a claim for PTSD in July 1984.  
He underwent a VA examination in October 1984, and PTSD was 
not found on examination.  Consequently, the RO denied the 
claim by way of an April 1985 rating decision.  He decision 
went unappealed and therefore became final.

The RO accepted a Statement in Support of the Claim (VA Form 
21-4138) dated April 28, 2005 (received May 6, 2005) as the 
veteran's claim to reopen his previously denied claim.  In 
its June 2006 rating decision, the RO granted service 
connection effective March 30, 2005 (the date upon which PTSD 
was diagnosed).  

The veteran testified at his October 2007 Board hearing that 
the last time he talked to a doctor was in 1986.  It was a 
private practitioner who led the veteran to believe that he 
was crazy.  The veteran did not go back to that doctor or 
seek treatment until he started coming to the VA examiners.  

It appears that the veteran is seeking to have service 
connection effective from July 1984 (his original claim for 
PTSD).  

The Board once again notes that except as otherwise provided, 
the effective date for an evaluation and award of 
compensation based on an original claim or a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a).

In this case, the RO found that a March 30, 2005 outpatient 
treatment report showed the first diagnosis of PTSD, and 
granted service connection effective from that date.  The 
Board is unable to find a legal basis for the assignment of 
an effective date prior to March 30, 2005 for the grant of 
service connection for PTSD.  The Board acknowledges the 
veteran's contention that the effective date should be in 
July 1984.  However, the Board notes that the veteran had not 
been diagnosed with PTSD at that time.  Since the veteran was 
not diagnosed with PTSD until March 30, 2005; he is not 
entitled to compensation prior to that date.  


ORDER

Entitlement to an effective date of December 13, 2004, is 
warranted for the grant of service connection for diabetes 
type II.  To this extent, the appeal is granted, subject to 
law and regulations governing the award of VA monetary 
benefits.

Entitlement to a disability evaluation in excess of 20 
percent for service-connected diabetes mellitus, type II is 
not warranted.  Entitlement to a disability evaluation in 
excess of 50 percent for service-connected PTSD is not 
warranted.  Entitlement to an effective date prior to March 
30, 2005, for the grant of service connection for PTSD is not 
warranted.  To this extent, the appeal is denied.   



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


